Citation Nr: 1012051	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-29 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1955 to October 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested in 
service or within one year of discharge; bilateral hearing 
loss disability is unrelated to service.

2.  Tinnitus was not manifested in service or within one year 
of discharge; tinnitus is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated during service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in December 2008 discussed the evidence 
necessary to support a claim for service connection.  The 
Veteran was asked to submit or identify evidence showing that 
his claimed bilateral hearing loss and tinnitus had existed 
since service.  The evidence of record was listed and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.  This letter also discussed the 
manner in which VA determines disability ratings and 
effective dates.

In January 2009 the Veteran was advised that his records 
might have been destroyed in a fire at the National Archives 
and Records Administration in July 1973.  He was asked to 
submit additional information so that VA could request a 
search of any existing records.  

A February 2009 letter discussed the actions taken by VA to 
obtain the Veteran's service records.  He was asked to submit 
or identify evidence supportive of his claims.  

A February 2009 memorandum by the RO Veterans Service Center 
Manager indicates that all procedures to obtain service 
records for the Veteran had been followed, to include 
requests to the National Personnel Records Center under two 
names reported by the Veteran.  

In March 2009 the Veteran returned NA Form 13055.  It did not 
indicate that he had been treated for either hearing loss or 
tinnitus during service.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examination has 
been conducted.  While the examiner was unable to offer an 
ultimate opinion on etiology, the examiner clearly explained 
her reason for not doing so.  Specifically, she explained 
that any opinion would be speculation given the aging factor, 
the absence of a separation examination or service medical 
records, and the fact that the Veteran had a lifetime of 
occupational noise exposure following his military exposure.  
Given that she provided a complete rationale, with citation 
to the appellant's history, the Board finds that the 
examination was adequate.  The Veteran has not otherwise 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board notes that the Veteran's service medical records 
are apparently not available.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
notified the Veteran of the missing records and asked him to 
submit additional information which might be used to conduct 
a further search for records.  The analysis below has been 
undertaken with VA's heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.


Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed to have been incurred or 
aggravated if it is manifested to a compensable degree within 
a year of the Veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

At the outset, the Board notes that the Veteran has alleged 
exposure to weapons fire during basic training.  However, he 
has not alleged direct participation in combat during the 
remainder of service, and no other evidence of record 
suggests such participation.  Thus, the Board finds that the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.

The Veteran submitted the instant claim of entitlement to 
service connection in November 2008.  He stated that his 
hearing loss and tinnitus had begun in 1955.  He did not 
identify treatment for those claimed disabilities.

VA treatment records were subsequently associated with the 
claims file.  A July 2002 primary care note indicates the 
Veteran's denial of any hearing loss or tinnitus.  He did 
state that background noises bothered him but that he had 
never undergone audiology evaluation.  He related that he 
worked for 36 years around loud machinery.  

During an August 2007 VA enrollment examination, the Veteran 
identified some hearing loss on the right with intermittent 
bilateral tinnitus.  

On VA examination in January 2009, the claims file was 
reviewed.  The examiner noted that the Veteran's occupational 
specialty in service was as a bulldozer operator.  The 
Veteran reported military noise exposure as a bulldozer 
operator and from machine guns and howitzers during basic 
training.  He reported occupational noise exposure from 
machinery while working in a factory as well as a heavy 
equipment operator.  He also reported recreational noise 
exposure from hunting.  He related that hearing protection 
was used during military and occupational noise exposure.  He 
reported a family history of hearing loss, point to a brother 
who was also exposed to military noise.  Audiological testing 
revealed the following puretone thresholds:





HERTZ




1000
2000
3000
4000

Right

55
65
70
80

Left

40
40
70
70


Speech recognition scores were 64 on the right and 68 on the 
left.  The examiner noted that results suggested a moderate 
to severe sensorineural hearing loss of the right ear and 
mild to moderately severe sensorineural hearing loss of the 
left ear.  She concluded that without any type of separation 
examination or service medical records, it was impossible to 
determine whether hearing loss and tinnitus were a result of 
military noise exposure.  She indicated that the Veteran had 
a lifetime of occupational noise exposure following his 
military exposure.  She also stated that the aging facture 
could not be ruled out.  She stated that it would be mere 
speculation to determine the cause of hearing loss.

In March 2009 the Veteran was seen at a VA facility for 
hearing aid counseling and ear mold impressions.  He was 
advised to return for fitting.

In March 2009 the Veteran submitted a NA Form 13055 which did 
not identify treatment for hearing loss or tinnitus in 
service.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection for bilateral 
hearing loss disability and tinnitus is not warranted.  In 
this regard, the Board observes that the Veteran denied both 
hearing loss and tinnitus as recently as July 2002, when he 
was seen by a VA provider.  The first documented complaints 
referable to hearing difficulty dates to August 2007, during 
a VA enrollment examination.  Moreover, despite VA's requests 
for information or evidence pertaining to these claimed 
disabilities, the Veteran has neither identified nor 
submitted any additional evidence showing any diagnosis, 
complaint, or abnormal finding pertaining to his hearing 
during the years following service.  The January 2009 VA 
examiner declined to provide an opinion regarding the 
etiology of the Veteran's hearing loss and tinnitus.  Rather, 
she stated that determining the etiology was not possible in 
the absence of service treatment records.  She did, however, 
point out that following service, the Veteran had a lifetime 
of occupational noise exposure and that the aging factor 
could not be ruled out. 

The Board again acknowledges that service treatment records 
are not available, and certainly cannot speculate regarding 
what those records might reveal.  The evidence of record does 
indicate, however, that the Veteran denied hearing loss and 
tinnitus as recently as 2002, and that hearing loss was not 
endorsed until August 2007, many years following the 
Veteran's discharge from service in 1957.  

The Veteran has identified 1955 as the onset of his bilateral 
hearing loss disability and tinnitus, and the Board 
recognizes that he is competent to report symptoms of 
difficulty hearing and ringing in his ears.  However, as 
noted, the Veteran specifically denied such symptoms as 
recently as 2002, and the Board finds statements made 
directly to health care providers during the course of 
regular treatment to be more credible than statements offered 
later directly in support of a claim for monetary benefits.  
Thus, the Board finds that there is no credible evidence 
suggesting the onset of hearing loss or tinnitus during 
service or demonstrating a continuity of symptomatology since 
service.

In summary, the most credible evidence points to a remote, 
post-service onset of the Veteran's hearing loss disability 
and tinnitus, and that the post-service diagnoses of hearing 
loss disability and tinnitus are not related to service.  
Therefore, the Board further finds that the preponderance of 
the evidence is against the Veteran's claim.  Consequently, 
the doctrine of reasonable doubt is not applicable in the 
instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. §  3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


